EXHIBIT 10.1
FORM OF
CHANGE-OF-CONTROL
EMPLOYMENT SECURITY AGREEMENT AND NON-COMPETE
          AGREEMENT, by and between John B. Sanfilippo & Son, Inc., a Delaware
corporation (the “Company”), and [•] (the “Executive”), dated as of the [•] day
of [•], 20[•] (this “Agreement”).
          The Board of Directors of the Company (the “Board”), has determined
that it is in the best interests of the Company and its stockholders to assure
that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Board believes it is imperative to diminish the inevitable distraction of
the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change in Control and to encourage the Executive’s full
attention and dedication to the Company and the Affiliated Companies currently
and in the event of any threatened or pending Change in Control, and to provide
the Executive with compensation and benefits arrangements upon a Change in
Control that ensure that the compensation and benefits expectations of the
Executive will be satisfied and that are competitive with those of other
corporations. Therefore, in order to accomplish these objectives, the Board has
caused the Company to enter into this Agreement.
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1. Effect of Agreement.
          (a) Unless and until there occurs, during the Term of this Agreement,
either a Change in Control or a termination of the Executive’s employment in
anticipation of a Change in Control as contemplated by Section 3(d):
(i) Sections 2, 3 and 4 of this Agreement shall have no effect and shall not
give rise to any rights of the Executive, and (ii) upon any termination of the
Executive’s employment, the Executive shall have no further rights under this
Agreement. Except as specifically provided for in Section 1(a)(i), the other
provisions of this Agreement, including Section 8, shall be effective as of the
date first written above.
          (b) From and after the first date during the Term of this Agreement on
which a Change in Control occurs, this Agreement shall supersede any Employment
Agreement, but except as expressly provided for herein, shall have no effect on
any Other Agreement or Other Plan; provided, that any confidentiality and
non-competition provisions in any Employment Agreement shall continue in full
force and effect.
          (c) This Agreement does not alter the Executive’s status as an “at
will” employee of the Company. The Executive may terminate his or her employment
with the Company at any time, and the Company retains the right to terminate the
Executive’s employment without notice, at any time, for any reason or no reason.
Rather, this Agreement solely prescribes the terms and conditions under which
separation payments and benefits shall be provided to the Executive in the event
of termination of the Executive during the Protected Period as set forth in
Section 4 below.

 



--------------------------------------------------------------------------------



 



2. Terms of Employment. This Section 2 sets forth the terms and conditions of
Executive’s employment, if any, by the Company during the period (the “Protected
Period”) beginning on the first day during the Term of this Agreement on which a
Change in Control occurs and ending on the second anniversary of that date, or
such earlier date as the Executive’s employment terminates as contemplated by
Section 3.
          (a) Position and Duties.

  (i)   During the Protected Period, (A) there shall be no material diminution
of (x) the Executive’s authority, duties or responsibilities; (y) the authority,
duties or responsibilities of the individual or group to whom the Executive
reports; or (z) the Executive’s budgetary authority, in each case as in effect
immediately prior to the Change in Control (without limiting the generality of
the foregoing, for the purposes of this clause (A) a material diminution will be
deemed to have occurred if the Executive does not maintain substantially the
same or greater authority, duties or responsibilities with the ultimate parent
corporation of a controlled group of corporations of which the Company is a
member upon consummation of the transaction or transactions constituting the
Change in Control), (B) the Executive’s services shall be performed at the
office where the Executive was employed immediately preceding the date of the
Change in Control or any office or location less than 50 miles from such office,
unless the Executive is on international assignment on the date of the Change in
Control and is relocated as a result of the Executive’s being repatriated, and
(C) the Executive shall not be required to travel on Company or Affiliated
Company business to a substantially greater extent than required immediately
before the Change in Control.     (ii)   During the Protected Period, the
Executive agrees to devote reasonable attention and time during normal business
hours (except when on authorized vacation, holidays or sick leave) to the
business and affairs of the Company and the Affiliated Companies, and, to the
extent necessary to discharge the responsibilities assigned to the Executive
hereunder, to use the Executive’s reasonable best efforts to perform faithfully
and efficiently such responsibilities; provided, that the Executive may
(A) serve on corporate, civic or charitable boards and committees, (B) deliver
lectures, fulfill speaking engagements and teach at educational institutions,
and (C) manage personal investments, so long as such activities do not
significantly interfere with the performance of the Executive’s responsibilities
as an employee of the Company in accordance with this Agreement; and provided,
further, that to the extent that any such activities have been conducted by the
Executive before the date of the Change in Control, the continued conduct of
such activities or other activities similar in nature and scope thereto after
the date of the Change in Control shall not be deemed to interfere with the
performance of the Executive’s responsibilities to the Company and the
Affiliated Companies.

2 of 24



--------------------------------------------------------------------------------



 



          (b) Compensation.

  (i)   Base Salary. During the Protected Period, the Executive shall receive a
base salary (the “Base Salary”), the annual amount of which (the “Annual Base
Salary Amount”) shall, subject to Section 2(b)(i)(B), be at least equal to the
Executive’s annual base salary in effect immediately prior to the Change in
Control. The Base Salary shall be paid at such intervals as the Company pays
executive salaries generally. During the Protected Period, the Annual Base
Salary Amount (A) shall be reviewed for possible increase at least annually,
beginning no more than 12 months after the last such annual review prior to the
date of the Change in Control and (B) may be reduced as part of an overall cost
reduction program that affects all senior executives of the Company and
Affiliated Companies and does not disproportionately affect the Executive. Any
increase in the Annual Base Salary Amount shall not serve to limit or reduce any
other obligation to the Executive under this Agreement. Except as provided for
in Section 2(b)(i)(B), the Annual Base Salary Amount shall not be reduced after
any such increase and the term “Annual Base Salary Amount” shall refer to Annual
Base Salary Amount as so increased or decreased pursuant to this
Section 2(b)(i).     (ii)   Incentive Programs. During the Protected Period, the
Executive shall be entitled to participate in all of the Company’s and the
Affiliated Companies’ short-term and long-term incentive plans, practices,
policies and programs (whether cash or stock-based), to the extent they are
generally applicable to executives of the Company and the Affiliated Companies,
but in no event shall such plans, practices, policies and programs provide the
Executive with incentive opportunities less favorable, in the aggregate, than
the most favorable of those provided by the Company and the Affiliated Companies
to the Executive under such plans, practices, policies and programs as in effect
at any time during the one year period immediately preceding the date of the
Change in Control.     (iii)   Savings and Retirement Plans. During the
Protected Period, the Executive shall be entitled to participate in all of the
Company’s and the Affiliated Companies’ savings and retirement plans, practices,
policies and programs, to the extent they are generally applicable to executives
of the Company and the Affiliated Companies, but in no event shall such plans,
practices, policies and programs provide the Executive with savings
opportunities and retirement benefit opportunities, in each case, less
favorable, in the aggregate, than the most favorable of those provided by the
Company and the Affiliated Companies to the Executive under such plans,
practices, policies and programs as in effect at any time during the one year
period immediately preceding the date of the Change in Control.     (iv)  
Welfare Benefit Plans. During the Protected Period, the Executive and/or the
Executive’s family, as the case may be, shall be eligible for

3 of 24



--------------------------------------------------------------------------------



 



      participation in and shall receive all benefits under welfare benefit
plans, practices, policies and programs provided by the Company and the
Affiliated Companies (including without limitation medical, prescription drug,
dental, vision, disability, life insurance, accidental death and dismemberment,
and travel accident insurance plans and programs) to the extent generally
applicable to executives of the Company and the Affiliated Companies, but in no
event shall such plans, practices, policies and programs provide the Executive
with benefits that are less favorable, in the aggregate, than the most favorable
of such plans, practices, policies and programs in effect for the Executive at
any time during the one year period immediately preceding the date of the Change
in Control.     (v)   Expenses. During the Protected Period, the Executive shall
be entitled to receive prompt reimbursement for all reasonable expenses incurred
by the Executive in accordance with the most favorable policies, practices and
procedures of the Company and the Affiliated Companies in effect for the
Executive at any time during the one year period immediately preceding the date
of the Change in Control.     (vi)   Vacation. During the Protected Period, the
Executive shall be entitled to paid vacation in accordance with the most
favorable plans, policies, programs and practices of the Company and the
Affiliated Companies as in effect for the Executive at any time during the one
year period immediately preceding the date of the Change in Control.

3. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically if the Executive dies during the Protected Period. If the Company
determines in good faith that the Disability of the Executive has occurred
during the Protected Period, it may give to the Executive written notice in
accordance with Section 11(b) of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive, provided that the Executive shall not have returned to full-time
performance of the Executive’s duties prior to the 30th day after receipt of
such notice.
          (b) By the Company. The Company may terminate the Executive’s
employment during the Protected Period for Cause or without Cause. The
termination of the Executive’s employment shall not be deemed to be for Cause,
unless and until (i) the Company gives notice to the Executive of the existence
of the event or condition constituting “Cause” and (ii) the Executive fails to
cure such event or condition within 30 days after receiving such notice.
          (c) By the Executive. The Executive may terminate employment during
the Protected Period for Good Reason or without Good Reason. The termination of
the Executive’s employment by the Executive shall not be deemed to be for “Good
Reason” unless and until (i) the Executive gives written notice to the Company
of the existence of the event or condition constituting “Good Reason” within
90 days after such event or condition initially occurs or exists, (ii) the
Company fails to cure such event or condition within 30 days after receiving
such notice, and (iii) the Executive’s

4 of 24



--------------------------------------------------------------------------------



 



“separation from service” within the meaning of Section 409A of the Code occurs
within 30 days of the end of the 30 day cure period, but in no event later than
the last day of the Protected Period and, in all events, not later than two
years after such event or condition initially occurs or exists.
          (d) Termination in Anticipation of a Change in Control. Anything in
this Agreement to the contrary notwithstanding, if (i) a Change in Control
occurs, (ii) the Executive’s employment with the Company is terminated by the
Company before the Change in Control occurs in a manner and under circumstances
that would be considered a termination by the Company without Cause if it had
occurred during the Protected Period, and (iii) such termination of employment
was made within one year at the request or suggestion of a third party that had
taken steps reasonably calculated to effect the Change in Control, then such
termination shall be treated under Section 4 of this Agreement as a termination
by the Company without Cause during the Protected Period, except that the date
of the actual Change in Control shall be treated as the Executive’s Date of
Termination.
          (e) Notice, Date and Effect of Termination. Any termination of the
Executive’s employment by the Company pursuant to Section 3(b) or the Executive
pursuant to Section 3(c) shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 11(b), after satisfaction of
the procedural requirements of Section 3(b) or 3(c) to the extent applicable.
The failure by the Executive or the Company to set forth in the Notice of
Termination any fact or circumstance that contributes to a showing of Good
Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder, or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing their respective rights
hereunder. If the Executive’s employment is terminated by the Company for Cause
or by the Executive for Good Reason or without Good Reason, the termination
shall be effective as of the date of receipt of the Notice of Termination or any
later date specified in the Notice of Termination (but not later than 30 days
after the giving of such notice or as otherwise provided with respect to a Good
Reason termination), as the case may be. If the Executive’s employment is
terminated by the Company other than for Cause or Disability, the termination
shall be effective as of the date on which the Company notifies the Executive of
such termination. The Company and the Executive shall take all steps necessary
(including with regard to any post-termination services by the Executive) to
ensure that any termination described in this Section 3(e) constitutes a
“separation from service” within the meaning of Section 409A of the Code, and
the date on which such separation from service takes place shall be the “Date of
Termination.”
4. Obligations of the Company upon Termination.
     (a) Termination for Death, Disability, Cause or Other than for Good Reason.
If, during the Protected Period, the Executive’s employment is terminated as a
result of death, the Company terminates the Executive for Disability or for
Cause, or the Executive terminates employment other than for Good Reason, then
the Company shall pay to the Executive the sum of the following amounts, to the
extent not previously paid to the Executive (the “Accrued Obligations”): (i) the
unpaid amount, if any, of Base Salary through the Date of Termination; (ii) the
amount of any substantiated but previously unreimbursed business expenses
incurred prior to the Date of Termination, (iii) any Other Benefits; and (iv) to
the extent required by applicable law any accrued pay in lieu of unused
vacation.

5 of 24



--------------------------------------------------------------------------------



 



     (b) Other than for Cause, Death or Disability; Good Reason. If, during the
Protected Period, the Company terminates the Executive’s employment other than
for Cause or Disability or the Executive terminates employment for Good Reason,
the Company will pay to the Executive the Accrued Obligations, and, if the
Executive executes and delivers to the Company a separation agreement and
general release of all claims in the form attached hereto as Exhibit A (the
“Release”) not later than the Release Deadline, the Company shall make the
payments and provide the benefits described below.

  (i)   The Company shall pay to the Executive, in a lump sum in cash at the end
of the 30 day period following the Date of Termination the sum of (A) the Annual
Base Salary Amount and (B) the Executive’s targeted annual award under the
Amended and Restated John B. Sanfilippo & Son, Inc. Sanfilippo Value Added Plan,
or any successor incentive compensation plan (the “SVA Plan”) as in effect
immediately prior to the Change in Control.     (ii)   Notwithstanding any
provision in an Other Plan to the contrary, the Company shall pay to the
Executive a cash amount equal to the sum of (A) any annual short-term or
long-term cash based incentive bonus, including any bonus pursuant to the SVA
Plan, which has been allocated or awarded to such Executive for the fiscal year
(or other measuring period used in such Other Plan) prior to the fiscal year (or
other measuring period used in such Other Plan) in which the Date of Termination
occurred, to the extent unpaid plus (B) a pro rata portion to the date of the
Date of Termination of the aggregate value of all incentive compensation awarded
to the Executive under the Company’s short-term or long-term cash based
incentive programs, including any bonus pursuant to the SVA Plan, for the fiscal
year (or other measuring period used in such Other Plan) in which the Date of
Termination occurred, calculated as if all conditions for receiving the targeted
annual award amount with respect to all such awards had been met.     (iii)  
The Company shall provide the Executive with career transition services, in
accordance with its normal practice for its most senior executives, as in effect
before the date of the Change in Control, from the career transition service
firm or firms with which the Company and the Affiliated Companies have
contracted as of the Date of Termination or thereafter; provided, that to the
extent such career transition services begin before the Executive executes the
Release, they shall end as of the Release Deadline if the Executive fails to
execute and deliver the Release to the Company by the Release Deadline; and
provided, further, that in any event such career transition services shall not
be provided beyond the end of the first calendar year after the calendar year in
which the Date of Termination occurs.     (iv)   During the Severance Period,
the Executive and his or her dependents and spouse shall be entitled to elect to
receive health coverage required by the

6 of 24



--------------------------------------------------------------------------------



 



      Consolidated Omnibus Budget Reconciliation Act of 1985 at employee rates.
    (v)   The Company agrees that all outstanding unvested stock options,
restricted stock, restricted stock units, performance shares and stock
appreciation rights previously granted to Executive under any Company equity
plan (“Company Equity Plan”) (including any stock options, restricted stock,
restricted stock units, performance shares and stock appreciation rights assumed
by the Company in connection with its acquisition of another entity) shall
immediately be 100% vested upon the Executive’s Date of Termination. The
Executive shall be entitled to exercise any stock options or stock appreciation
rights until the expiration of three months following the Date of Termination
(or until such later date as may be applicable under the terms of the award
agreement governing the stock option or stock appreciation right upon
termination of employment), subject to the maximum full term of the stock option
or stock appreciation right; provided, however, that if the Change in Control is
not considered a change in control pursuant to Section 409A of the Code, then
any award subject to Section 409A of the Code shall vest but will not be payable
until the earlier of a change of control pursuant to Section 409A of the Code or
the date such award would have otherwise been paid if no Change in Control had
occurred.

5. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any Other Plan for which
the Executive may qualify, nor shall anything herein limit or otherwise affect
such rights as the Executive may have under any Other Agreement. Amounts that
are vested benefits or that the Executive is otherwise entitled to receive under
any Other Plan or any Other Agreement shall be payable in accordance with such
Other Plan or Other Agreement, except as explicitly modified by this Agreement,
including Section 4(b)(v). Notwithstanding the foregoing, if the Executive
receives payments and benefits pursuant to Section 4(b), the Executive shall not
be treated as having any additional years of service or age for purposes of any
Other Plan or Other Agreement by virtue of receiving such payments and benefits,
unless such Other Plan or Other Agreement specifically so provides.
6. Full Settlement; Legal Fees. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement,
and, subject to Section 8, such amounts shall not be reduced, regardless of
whether the Executive obtains other employment. The Company agrees to pay as
incurred, within 10 days following the Company’s receipt of an invoice from the
Executive, to the full extent permitted by law, all legal fees and expenses that
the Executive may reasonably incur, at any time from the date of this Agreement
through the Executive’s remaining lifetime, as a result of any contest by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement (whether such contest is
between the Company and the Executive or between either of them and any third
party, and including as a result of any contest by the Executive about the
amount of any payment pursuant to this Agreement), plus, in each case, interest
on any delayed payment at the rate equal to the prime rate as reported in the
Wall Street Journal, compounded quarterly; provided, that the

7 of 24



--------------------------------------------------------------------------------



 



Executive shall submit an invoice for such fees and expenses promptly (but in no
event later than 90 days after such fees are incurred); provided, further, that
the Executive shall repay any such fees and expenses (and no additional
reimbursements shall be made) (a) if there is a specific judicial finding that
the Executive’s request to litigate was frivolous, unreasonable or without
foundation or (b) if it has been finally determined that the Executive’s
termination of employment for Cause was proper, that the Executive terminated
his employment without Good Reason, or that Executive breached any of the
covenants in Section 8; provided, further, that the Company’s obligations to
Executive pursuant to this Section 6 will be limited to, and will not exceed,
$50,000.00. The Executive’s right to have the Company pay such legal fees and
expenses may not be liquidated or exchanged for any other benefit. If it is has
been finally determined that Executive breached any of the covenants in
Section 8, then Executive shall be responsible for all legal fees and expenses
that the Company may reasonably incur as a result of any contest by the Company,
the Executive or others of the validity or enforceability of, or liability
under, Section 8 of this Agreement.
7. Adjustment in Payments.
     (a) In the event that any payment or benefit received or to be received by
Executive pursuant to the terms of this Agreement (the “Contract Payments”) or
in connection with Executive’s termination of employment or contingent upon a
Change in Control of the Company pursuant to any Other Plan or Other Agreement
(the “Other Payments” and, together with the Contract Payments, the “Payments”)
would be subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of
the Code, as determined as provided below, and provided, that if Executive’s
Payment is, when calculated on a net-after-tax basis (taking into account the
Excise Tax as well as other applicable federal, state and local income taxes),
less than 100% of the net-after tax amount (taking into account applicable
federal, state and local income taxes) of the Payment which could be paid to
Executive under Section 280G of the Code without causing the imposition of the
Excise Tax, then the Payment shall be limited to the largest amount payable
without resulting in the imposition of any Excise Tax (such amount, the “Capped
Amount”).
     (b) For purposes of determining the Capped Amount, whether any of the
Payments will be subject to the Excise Tax and the amounts of such Excise Tax,
(i) the total amount of the Payments shall be treated as “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and all “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code shall be treated
as subject to the Excise Tax, except to the extent that, in the opinion of
independent tax counsel selected by the Company’s independent auditors and
reasonably acceptable to Executive (“Tax Counsel”), a Payment (in whole or in
part) does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code, or such “excess parachute payments” (in whole or
in part) are not subject to the Excise Tax, (ii) the amount of the Payments that
shall be treated as subject to the Excise Tax shall be equal to the lesser of
(A) the total amount of the Payments or (B) the amount of “excess parachute
payments” within the meaning of Section 280G(b)(1) of the Code (after applying
clause (i) hereof), and (iii) the value of any noncash benefits or any deferred
payment or benefit shall be determined by Tax Counsel in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amounts compared in the proviso of Section 7(a) above, Executive
shall be deemed to pay federal

8 of 24



--------------------------------------------------------------------------------



 



income tax at the highest marginal rates of federal income taxation applicable
to individuals in the calendar year in which the Payment is to be made and state
and local income taxes at the highest effective rates of taxation applicable to
individuals as are in effect in the state and locality of Executive’s residence
in the calendar year in which the Payment is to be made, net of the maximum
reduction in federal income taxes that can be obtained from deduction of such
state and local taxes, taking into account any limitations applicable to
individuals subject to federal income tax at the highest marginal rates.
     (c) If the Tax Counsel determines that any Excise Tax is payable by
Executive and that the criteria for reducing the Payments to the Capped Amount
(as described in Section 7(a) above) is met, then the Company shall reduce the
Payments by the amount which, based on the Tax Counsel’s determination and
calculations, would provide Executive with the Capped Amount, and pay to
Executive such reduced Payments. If the Tax Counsel determines that no Excise
Tax is payable by Executive, it shall, at the same time as it makes such
determination, furnish Executive with an opinion that he has substantial
authority not to report any Excise Tax on his/her federal, state, local income
or other tax return.

8.   Confidential Information; Cooperation; Non-Disparagement; Non-solicit;
Non-compete. In consideration of the amounts which may become payable pursuant
to this Agreement, Executive agrees to be bound by each of the covenants of this
Section 8 during and following the termination of Executive’s employment,
whether such termination is by the Company or by Executive, with or without
Cause or Good Reason, and whether or not in anticipation of or following a
Change in Control. Executive acknowledges that the covenants contained within
this Section 8 are essential elements of this Agreement, and that, but for the
agreement of Executive to comply with such covenants, the Company would not have
entered into this Agreement to provide for payments under this Agreement. The
allocation of payments under this Agreement shall be made with respect to the
covenants of this Section 8 at such time(s) an allocation would be deemed to be
appropriate. If any provision of this Section 8 shall ever be deemed to exceed
the time, scope or geographic limitations permitted by applicable laws, then
such provisions shall be reformed to the maximum time, scope or geographic
limitations, as the case may be, permitted by applicable laws. Because
Executive’s services are unique and because Executive has had access to
Confidential Information, the parties hereto agree that money damages will be an
inadequate remedy for any breach of this Agreement. In the event of a breach or
threatened breach of this Agreement, the Company or its successors or assigns
may, in addition to other rights and remedies existing in their favor, stop
making any additional payments hereunder to Executive and apply to any court of
competent jurisdiction for specific performance and/or injunctive relief in
order to enforce, or prevent any violations of, the provisions hereof (without
the posting of a bond or other security). The Executive agrees that he or she
shall comply with the following covenants:

(a) Confidentiality and Non-Disparagement.

  (i)   The Executive shall, both during and after employment by the Company,
protect the confidential, trade secret and/or proprietary character of all
Confidential Information. The Executive shall not, directly or indirectly, use
(for the Executive or another) or disclose any Confidential Information, for so
long as it shall remain proprietary or protectable as

9 of 24



--------------------------------------------------------------------------------



 



      confidential or trade secret information, except as may be necessary for
the performance of the Executive’s duties with the Company and the Affiliated
Companies. Each of the Executive’s obligations in this Section 8 shall also
apply to the confidential, trade secret and proprietary information learned or
acquired by the Executive during the Executive’s employment from others with
whom the Company or any Affiliated Company has a business relationship. The
Executive understands that the Executive is not to disclose to the Company or
any Affiliated Company, or use for its benefit, any of the confidential, trade
secret or proprietary information of others, including any of the Executive’s
former employers. The Executive shall promptly deliver to the Company, at the
termination of the Executive’s employment, or at any other time at the Company’s
request, without retaining any electronic or other copies, all documents and
other material including data in electronic form, in the Executive’s possession
relating, directly or indirectly, to any Confidential Information. Any
Confidential Information that cannot be returned (such as oral Confidential
Information) shall remain confidential and subject to the terms of this
Agreement.     (ii)   The Executive shall, both during and after employment by
the Company, refrain from publishing, providing, or soliciting, directly or
indirectly, any oral or written statements about the Company or any Affiliated
Company or any of their respective officers, directors, employees, agents,
representatives, products, or practices that may be considered disparaging,
slanderous, libelous, derogatory, or defamatory, or which may reasonably
expected to tend to injure the reputation or business of the Company or any
Affiliated Company or any of their respective officers, directors, employees,
agents, representatives, products, or practices; provided, that such restriction
shall not limit the Executive’s ability to provide truthful testimony as
required by law or any judicial or administrative process.

     (b) Non-Competition. During the term of Executive’s employment and during
the 12 month period immediately following the date of any termination of
Executive’s employment with the Company, Executive shall not directly or
indirectly become associated, as an owner, partner, shareholder (other than as a
holder of not in excess of 5% of the outstanding voting shares of any publicly
traded company), director, officer, manager, employee, agent, consultant or
otherwise, with any partnership, corporation or other entity that competes with
the business of the Company or any of its Affiliated Companies, which business
shall include, but not be limited to, processing, purchasing, marketing and
co-packing tree nuts and peanuts and other snacks and snack products as well as
any future business endeavors the Company or the Affiliated Companies undertake.
This Section 8(b) shall not be deemed to restrict Executive’s association with
any enterprise that conducts business related to the business of the Company and
business unrelated to the business of the Company for so long as the Executive’s
role whether direct or indirect (e.g., supervisory), is solely with respect to
such unrelated business.
     (c) Non Solicitation. During the term of Executive’s employment and during
the 12 month period immediately following the date of any termination of
Executive’s employment with the Company, Executive shall not directly or
indirectly employ or seek to employ, or solicit or contact or encourage or cause
others to solicit or contact with a view to engage or employ, any person who is
or was an employee of the Company at the time of the Executive’s Date of

10 of 24



--------------------------------------------------------------------------------



 



Termination or at any time during the twelve-month period preceding such date.
This Section 8(c) shall not be deemed to be violated solely by (i) placing an
advertisement or other general solicitation or (ii) serving as a reference.
     (d) Further Assurance. Executive shall cooperate with and provide
assistance to the Company and the Affiliated Companies at any time and in any
manner reasonably required by the Company, the Affiliated Companies or their
respective counsel in connection with any litigation or other legal process
affecting the Company or the Affiliated Companies, or in answering questions
concerning any other matter, in which the Executive was involved or had
knowledge of during the course of his or her employment (other than any dispute
between the Executive and the Company concerning this Agreement); provided,
(i) the Company shall have provided the Executive with advance written notice of
the request to cooperate and/or assist, (ii) the Company shall reimburse the
Executive’s reasonable attorneys’ fees and costs and such other expenses in
connection with said cooperation and assistance promptly after the Executive
submits a written request therefor together with copies of the invoices
substantiating such expenses, but in no event shall payment of any such fees,
costs, and expenses be made after the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred; provided, that
prior to reimbursement the Executive first delivers a written undertaking to the
Company to repay all such attorneys’ fees and costs and expenses paid to the
Executive prior to the final disposition of the litigation or other legal
process affecting the Company if it ultimately be determined by final judicial
decision from which there is no further right to appeal that the Executive is
not entitled to reimbursement of such attorneys’ fees and costs and expenses,
and (iii) that after the termination of employment for any reason, such
cooperation and assistance shall not require the Executive to forgo or
significantly interrupt any professional or personal commitment that he or she
reasonably deems significant or to take any action that, in his or her
reasonable judgment, could impair his or her ability to perform the
responsibilities of or could jeopardize the continuation of his or her then
current employment or self-employment.
9. Successors.
     (a) This Agreement is personal to the Executive, and, without the prior
written consent of the Company shall not be assignable by the Executive other
than by will or the laws of descent and distribution. This Agreement shall inure
to the benefit of and be enforceable by the Executive’s legal representatives.
     (b) This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns. Except as provided in Section 9(c),
without the prior written consent of the Executive, this Agreement shall not be
assignable by the Company.
     (c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.

11 of 24



--------------------------------------------------------------------------------



 



10. Recovery or Offset of Payments; Compensation Recovery.
     (a) Subject to Section 10(b) and Section 8, unless and to the extent the
Executive consents in writing, neither the Company nor any Affiliated Company
shall be entitled to recover from, or to apply an offset against, any payment or
benefit due or provided under this Agreement in order to recover any amount for
which the Executive may be liable or for any other reason (other than any amount
for which the Executive may be liable under the terms of this Agreement,
including, without limitation, by reason of Section 7 or 8 herein); provided,
however, that this Section 10 shall not restrict or prohibit the Company or the
Affiliated Companies from withholding payments in the event of a breach by
Executive of the covenants in Section 8 and any amount from payments or benefits
due or provided hereunder to the extent required by law, including, but not
limited to, any Taxes required to be withheld under federal, state, or local
law.
     (b) Without limiting any other provision of this Agreement, any payments
made hereunder shall be subject to any compensation recovery policy (i) of the
Company (as may be implemented or amended from time to time, and including any
successor or replacement policy or standard) to the extent applicable or
(ii) imposed by law or the stock exchange on which the Company’s securities are
listed.
11. Miscellaneous.
     (a) This Agreement shall be governed by and construed in accordance with
the laws of the State of Illinois, without reference to principles of conflict
of laws. The captions of this Agreement are not part of the provisions hereof
and shall have no force or effect. This Agreement may not be amended or modified
other than by a written agreement that is specifically identified as an
amendment of this Agreement and executed by the Executive and by an authorized
officer of the Company in a single instrument. This Agreement is intended to be
exempt from or comply with the requirements of Section 409A of the Code, to the
extent applicable, and shall be administered and interpreted accordingly.
     (b) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party or by registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:
If to the Executive:
[•]
If to the Company:
1703 North Randall Road
Elgin, Illinois 60123
Attention: Chief Financial Officer
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

12 of 24



--------------------------------------------------------------------------------



 



     (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
     (d) The Company may withhold from any amounts payable under this Agreement
such Taxes as shall be required to be withheld pursuant to any applicable law or
regulation.
     (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including without
limitation the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c), shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.
     (f) The Agreement is intended to comply with Section 409A of the Code,
including the exceptions for short-term deferrals, separation pay arrangements,
reimbursements, and in-kind distributions, and shall be administered, construed
and interpreted in accordance with such intent. Each payment under the Agreement
is intended to be treated as one of a series of separate payments for purposes
of Section 409A of the Code. To the extent any reimbursements or in-kind benefit
payments under the Agreement are subject to Section 409A of the Code, such
reimbursements and in-kind benefit payments will be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or successor
provisions). Notwithstanding anything in the Agreement to the contrary, to the
extent the Executive is considered a “specified employee” (as defined in Section
409A of the Code) and would be entitled to a payment during the six-month period
beginning on the Executive’s Date of Termination that is not otherwise excluded
under Section 409A of the Code under the exception for short-term deferrals,
separation pay arrangements, reimbursements, in-kind distributions, or any
otherwise applicable exemption, to the extent required to comply with Section
409A of the Code, the payment will not be made to the Executive until the
earlier of the six-month anniversary of the Executive’s Date of Termination or
the Executive’s death and will be accumulated and paid on the first day of the
seventh month following the date of termination. The Company may amend the
Agreement to the minimum extent necessary to satisfy the applicable provisions
of Section 409A of the Code.
12. Certain Definitions. The following terms shall have the meanings set forth
below for purposes of this Agreement.
“Accrued Obligations” has the meaning set forth in Section 4(a).
“Affiliated Company” means any company controlled by the Company.
“Agreement” has the meaning set forth in the first paragraph of the Agreement.
“Annual Base Salary Amount” has the meaning set forth in Section 2(b)(i).
“Base Salary” has the meaning set forth in Section 2(b)(i).
“Board” has the meaning set forth in the second paragraph of this Agreement.
“Capped Amount” has the meaning set forth in Section 7(a).

13 of 24



--------------------------------------------------------------------------------



 



“Cause” means, (a) the breach by the Executive of any Employment Agreement,
Other Agreement or this Agreement, including Section 2(a)(ii) (except as a
result of the Executive’s incapacity due to physical or mental illness or
injury, or following the Executive’s delivery of a Notice of Termination for
Good Reason), (b) the Executive engaging in a business that competes with the
Company or an Affiliated Company, (c) the Executive disclosing business secrets,
trade secrets or Confidential Information of the Company or an Affiliated
Company to any party, (d) dishonesty, misconduct, fraud or disloyalty by the
Executive, (e) misappropriation of corporate funds, or (f) such other conduct by
the Executive of an incompetent, insubordinate, immoral or criminal nature as to
have rendered the continued employment of the Executive incompatible with the
best interests of the Company or any Affiliated Company.
“Change in Control” means the first date on which one of the following events
occurs:
     (a) the consummation of a merger or consolidation of the Company with or
into another entity or any other corporate reorganization, if more than 50% of
the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after such merger, consolidation or other reorganization
is owned by persons who were not stockholders of the Company immediately prior
to such merger, consolidation or other reorganization;
     (b) the sale, transfer or other disposition of all or substantially all of
the Company’s assets;
     (c) a change in the composition of the Board, as a result of which fewer
than one-half of the directors following such change in composition of the Board
are directors who either (i) had been directors of the Company on the date
24 months prior to the date of the event that may constitute a Change in Control
(the “Original Directors”) or (ii) were elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the aggregate of
(A) the Original Directors who were still in office at the time of the election
or nomination and (B) the directors whose election or nomination was previously
approved pursuant to this Clause (ii); or
     (d) any transaction as a result of which any “person” or “group” (as such
terms are used in Section 13(d) and 14(d) of the Exchange Act), other than one
or more Permitted Holders, or any group that is controlled by Permitted Holders,
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), directly or indirectly, of the voting securities of the
Company representing at least 30% of the total voting power of the Company (with
respect to all matters other than the election of directors) represented by the
Company’s then outstanding voting securities. For purposes of this Clause (d),
the term “transaction” shall include any conversion of the Class A Stock,
whether or not such conversion occurs in connection with a sale, transfer or
other disposition of such Class A Stock.
For purposes of this definition, (i) the term “person” shall exclude: (A) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an Affiliated Company; and (B) a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of the Common Stock (it being understood that for
purposes of subsequently determining whether a Change in Control has occurred,
all references to the “Company” in the definition of Change in Control shall be
deemed

14 of 24



--------------------------------------------------------------------------------



 



to be references to the Company and/or such corporation, as applicable);
(ii) the term “group” shall exclude any group controlled by any person
identified in Clause (i)(A) above and (iii) the term “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a person, whether through the
ownership of voting securities, by contract, or otherwise, and the terms
“controlling” and “controlled” have meanings correlative thereto.
Except as otherwise determined by the Compensation Committee of the Company, any
spin-off of a division or subsidiary of the Company to its stockholders will not
constitute a Change in Control of the Company.
“Class A Stock” means the Class A Common Stock, $.01 par value per share, of the
Company.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Stock” means the Common Stock, par value $.01 per share, of the Company,
and any other shares into which such Common Stock shall thereafter be exchanged
by reason of a recapitalization, merger, consolidation, split-up, combination,
exchange of shares or the like.
“Company” has the meaning set forth in the first paragraph of this Agreement,
and shall include any successor to the Company pursuant to Section 9(c).
“Company Equity Plan” has the meaning set forth in Section 4(b)(v).
“Confidential Information” any proprietary or privileged information pertaining
to the business of the Company or the Affiliated Companies obtained during the
Executive’s employment by the Company, including but not limited to
(a) information related to all relationships of the Company or the Affiliated
Companies with its customers or clients which Executive would not, but for his
or her relationship with the Company or the Affiliated Companies, have had
contact with (collectively, “Customers”) (including the identities of the
Company’s or Affiliated Companies’ primary contacts at such Customers), trade
secrets, inventions, ideas, processes, formulas, source and object codes, data,
programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques; (b) information regarding plans for
research, trade secrets, development, new products, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, investors and Customers; and (c) information regarding the skills and
compensation of other employees of the Company or the Affiliated Companies.
“Contract Payments” has the meaning set forth in Section 7(a).
“Date of Termination” means (a) if the Executive’s employment is terminated as a
result of the Executive’s death or Disability, the date on which the Executive’s
termination becomes effective pursuant to Section 3(a), and (b)otherwise, as
defined in Section 3(d) or (e).
“Disability” means the Executive is (a) unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or

15 of 24



--------------------------------------------------------------------------------



 



(b) by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, (A) receiving income replacement benefits for
a period of not less than 3 months under an accident and health plan covering
employees of the Company or any Affiliated Company or, (B) if different, as may
be defined for purposes of Section 409A of the Code.
“Employment Agreement” means any employment, severance, protection or similar
agreement between the Executive and the Company or any of the Affiliated
Companies that may hereafter be entered into.
“Executive” has the meaning set forth in the first paragraph of this Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excise Tax” has the meaning set forth in Section 7(a).
“Good Reason” means the occurrence of any one or more of the following
conditions without the prior written consent of the Executive: (a) any material
failure by the Company to comply with any of the provisions of Section 2(a)(i)
or Section 2(b); or (b) any failure by the Company to comply with and materially
satisfy Section 9(c).
“Notice of Termination” means a written notice of the termination of the
Executive’s employment that (a) indicates the specific termination provision in
this Agreement relied upon, (b) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(c) specifies the Date of Termination (which shall be not earlier than the date
such notice is given and not later than 30 days thereafter).
“Other Agreement” means any contract or agreement between the Company or any of
the Affiliated Companies and the Executive, excluding any Employment Agreement
and this Agreement.
“Other Benefits” means any amounts or benefits required to be paid or provided
or which the Executive is eligible to receive under any Other Plan or Other
Agreement.
“Other Payments” has the meaning set forth in Section 7(a).
“Other Plan” means any plan, program, policy or practice provided by the Company
or any of the Affiliated Companies, excluding this Agreement, any Employment
Agreement and any Other Agreements, but including the SVA Plan and short-term or
long-term incentive plans, practices, policies and programs (whether cash or
stock-based).
“Payments” has the meaning set forth in Section 7(a).
“Permitted Holder” means:

16 of 24



--------------------------------------------------------------------------------



 



     (a) Jasper B. Sanfilippo (“Jasper”), Mathias A. Valentine, (“Mathias”), a
spouse of Jasper, a spouse of Mathias, any lineal descendant of Jasper or any
lineal descendant of Mathias (collectively referred to as the “Family Members”);
     (b) a legal representative of a deceased or disabled Family Member’s
estate, provided that such legal representative is a Family Member;
     (c) a trustee of any trust of which all the beneficiaries (and any donees
and appointees of any powers of appointment held thereunder) are Family Members
and the trustee of which is a Family Member;
     (d) a custodian under the Uniform Gifts to Minors Act or Uniform Transfers
to Minors Act for the exclusive benefit of a Family Member, provided that such
custodian is a Family Member;
     (e) any corporation, partnership or other entity, provided that at least
75% of the equity interests in such entity (by vote and by value) are owned,
either directly or indirectly, in the aggregate by Family Members;
     (f) any bank or other financial institution, solely as a bona fide pledgee
of shares of Class A Stock by the owner thereof as collateral security for
indebtedness due to the pledgee; or
     (g) any employee benefit plan, or trust or account held thereunder, or any
savings or retirement account (including an individual retirement account), held
for the exclusive benefit of a Family Member.
“Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act.
“Protected Period” has the meaning set forth in the first sentence of Section 2.
“Release” has the meaning set forth in Section 4(b).
“Release Deadline” means the date that is not more than 30 days after the Date
of Termination.
“Severance Period” means the period of one year beginning on the Date of
Termination.
“SVA Plan” has the meaning set forth in Section 4(b).
“Tax Counsel” has the meaning set forth in Section 7(b).
“Taxes” means all federal, state, local and foreign income, excise, social
security and other taxes (other than the Excise Tax and any taxes, interest and
penalties imposed pursuant to Section 409A of the Code) and any associated
interest and penalties.
“Term of this Agreement” means the period beginning on the date of this
Agreement and ending on the following February 1; provided, however, that
beginning on that February 1, and on each

17 of 24



--------------------------------------------------------------------------------



 



February 1 thereafter, the Term of this Agreement shall be automatically
extended so as to terminate on the first anniversary of such February 1, unless
the Company shall give the Executive one year’s prior written notice that the
Term of this Agreement shall not be so extended. If a Change in Control occurs
during the then current Term, then notwithstanding the foregoing, the Term of
this Agreement shall be automatically extended and shall not expire until the
end of the Protected Period. Notwithstanding the foregoing, this Agreement shall
terminate if Executive ceases to be an employee of the Company and its
Affiliated Companies for any reason prior to a Change in Control which, for
these purposes, shall include cessation of such employment as a result of the
sale or other disposition of the division, subsidiary or other business unit by
which Executive is employed. The obligations in Section 8, 10, 11 and 12 shall
survive any termination of this Agreement.
*   *   *   *

18 of 24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

            EXECUTIVE



 

JOHN B. SANFILIPPO & SON, INC.

      By:         Its:              

19 of 24



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SEPARATION AGREEMENT
and
GENERAL RELEASE OF ALL CLAIMS1
          This Separation Agreement and General Release of All Claims (the
“Agreement”) is entered into as of [•] by and among [•] (the “Executive”) and
John B. Sanfilippo & Son, Inc. (the “Company”), duly acting under authority of
their officers and directors.
          WHEREAS, John B. Sanfilippo & Son, Inc. and the Executive have entered
into a Change in Control Employment Security Agreement and Non-compete, dated as
of [•](the “CIC Agreement”);
          WHEREAS, Executive’s employment with the Company will end effective as
of [•];
          WHEREAS, in connection with Executive’s separation from employment,
Executive is entitled to certain payments and other benefits under the CIC
Agreement, so long as Executive executes and does not revoke this Agreement; and
          WHEREAS, the parties desire to fully and finally resolve any disputes,
claims or controversies that have arisen or may arise with respect to
Executive’s employment with and subsequent separation from the Company.
          NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements stated herein and in the CIC Agreement, which Executive and the
Company agree constitute good and valuable consideration, receipt of which is
acknowledged, the parties stipulate and do mutually agree as follows:

1.   Release. In exchange for receiving the payments and benefits described in
Section 4 of the CIC Agreement, Executive does for himself and his heirs,
executors, administrators, successors, and assigns, hereby release, acquit, and
forever discharge and hold harmless the Company and the divisions, subsidiaries
and affiliated companies of the Company, the officers, directors, shareholders,
employees, benefit and retirement plans (as well as trustees and administrators
thereof), agents and heirs of each of the foregoing, and the predecessors,
assigns and successors, past and present of each of the foregoing, and any
persons, firms or corporations in privity with any of them (collectively, the
“Company Released Parties”), of and from any and all actions, causes of action,
claims, demands, attorneys’ fees, compensation, expenses, promises, covenants,
and damages of whatever kind or nature, in law or in equity, which Executive
has, had or could have asserted, known or unknown, at

 

1   To be revised if necessary or appropriate under any applicable law to effect
a complete and total release of claims by the Executive as of the effective date
of the Agreement.

20 of 24



--------------------------------------------------------------------------------



 



common law or under any statute, rule, regulation, order or law, whether
federal, state or local, or on any grounds whatsoever from the beginning of the
world to the date of execution of this Agreement, including, without limitation,
(1) any and all claims for any additional severance pay, vacation pay, bonus or
other compensation; (2) any and all claims of discrimination or harassment based
on race, color, national origin, ancestry, religion, marital status, sex, sexual
orientation, disability, handicap, age or other unlawful discrimination; any
claims arising under Title VII of the Federal Civil Rights Act; the Federal
Civil Rights Act of 1991; the Americans with Disabilities Act; the Age
Discrimination in Employment Act; the Illinois Human Rights Act; or under any
other state, federal, local law or regulation or under the common law; and (3)
any and all claims with respect to any event, matter, damage or injury arising
out of his employment relationship with any Company Released Party, and/or the
separation of such employment relationship, and/or with respect to any other
event or matter.
The only exceptions to this Separation Agreement and General Release of All
Claims are with respect to retirement benefits which may have accrued and vested
as of the date of Executive’s employment termination, COBRA rights, enforcement
of Executive’s rights under this Agreement and the CIC Agreement, and any claims
under applicable workers’ compensation laws.
Nothing in this Agreement shall be construed to prohibit Executive from filing
any future charge or complaint with the U.S. Equal Employment Opportunity
Commission (the “EEOC”) or participating in any investigation or proceeding
conducted by the EEOC, nor shall any provision of this Agreement adversely
affect Executive’s right to engage in such conduct. Notwithstanding the
foregoing, Executive waives the right to obtain any relief from the EEOC or
recover any monies or compensation as a result of filing a charge or complaint.
In addition to agreeing herein not to bring suit against any Company Released
Party, Executive agrees not to seek damages from any Company Released Party by
filing a claim or charge with any state or governmental agency.

21 of 24



--------------------------------------------------------------------------------



 



  2.   Confidential Information. Executive shall return to the Company all
Company property and Confidential Information (as defined in the CIC Agreement)
of any Company Released Party in Executive’s possession or control, including
without limitation, business reports and records, client reports and records,
customer information, personally identifiable information relating to others,
business strategies, contracts and proposals, files, a listing of customers or
clients, lists of potential customers or clients, technical data, testing or
research data, research and development projects, business plans, financial
plans, internal memoranda concerning any of the above, and all credit cards,
cardkey passes, door and file keys, computer access codes, software, and other
physical or personal property which Executive received, had access to or had in
his possession, prepared or helped prepare in connection with Executive’s
employment with any Company Released Party, and Executive shall not make or
retain any copies, duplicates, reproductions, or excerpts thereof. Executive
acknowledges that in the course of employment with any one or more Company
Released Party, Executive has acquired Confidential Information and that such
Confidential Information has been disclosed to Executive in confidence and for
his use only during and with respect to his employment with one or more of the
Company Released Parties.     3.   Restrictive Covenants. Executive acknowledges
and agrees that he has agreed to be bound by the confidentiality provision in
the CIC Agreement following Executive’s separation of employment and the
non-competition and non-solicitation covenants in the CIC Agreement for
12 months following Executive’s separation of employment.     4.   No
Outstanding Claims. Executive declares and represents that he has not filed or
otherwise pursued any charges, complaints, lawsuits or claims of any nature
against any Company Released Party arising out of or relating to events
occurring prior to the date of this Agreement, with any federal, state or local
governmental agency or court with respect to any matter covered by this
Agreement. In addition to agreeing herein not to bring suit against any Company
Released Party, Executive agrees not to seek damages from any Company Released
Party by filing a claim or charge with any state or governmental agency.     5.
  No Reliance. Executive further declares and represents that no promise,
inducement, or agreement not herein expressed has been made to him, that this
Agreement contains the entire agreement between the parties hereto, and that the
terms of this Agreement are contractual and not a mere recital.     6.   No
Admission. Executive understands and agrees that this Agreement shall not be
considered an admission of liability or wrongdoing by any party hereto, and each
of the parties denies any liability and agrees that nothing in this Agreement
can or shall be used by or against either party with respect to claims, defenses
or issues in any litigation or proceeding except to enforce rights under the
Agreement itself or under the CIC Agreement.     7.   Construction. Executive
understands and agrees that should any provision of this Agreement be declared
or be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby, and said
invalid part, term, or provision shall be deemed not a part of this Agreement.

22 of 24



--------------------------------------------------------------------------------



 



  8.   Consultation with Attorney. Executive acknowledges that he understands
that he has the right to consult with an attorney of his choice at his expense
to review this Agreement and has been encouraged by the Company to do so.     9.
  Advance Notice. Executive further acknowledges that he has been provided
twenty-one days to consider and accept this Agreement from the date it was first
given to him, although Executive may accept it at any time within those
twenty-one days.     10.   Revocation Right. Executive further understands that
he has seven days after signing the Agreement to revoke it by delivering to [•],
written notification of such revocation within the seven day period. If
Executive does not revoke the Agreement, the Agreement will become effective and
irrevocable by him on the eighth day after he signs it.     11.   Entire
Agreement. Executive acknowledges that this Agreement sets forth the entire
agreement between the parties with respect to the subject matters hereof and
supersedes any and all prior agreements between the parties as to such matters,
be they oral or in writing, and may not be changed, modified, or rescinded
except in writing signed by all parties hereto, and any attempt at oral
modification of this Agreement shall be void and of no force or effect.     12.
  Acknowledgement. Executive acknowledges that he has carefully read this
Agreement and understands all of its terms, including the full and final release
of claims set forth above and enters into it voluntarily.

WITH EXECUTIVE’S SIGNATURE HEREUNDER, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS
CAREFULLY READ THIS AGREEMENT AND UNDERSTANDS ALL OF ITS TERMS INCLUDING THE
FULL AND FINAL RELEASE OF CLAIMS SET FORTH ABOVE. EXECUTIVE FURTHER ACKNOWLEDGES
THAT EXECUTIVE HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT; THAT EXECUTIVE HAS
NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR UNWRITTEN, NOT SET
FORTH IN THIS AGREEMENT; THAT EXECUTIVE HAS BEEN GIVEN THE OPPORTUNITY TO HAVE
THIS AGREEMENT REVIEWED BY HIS ATTORNEY; AND THAT EXECUTIVE HAS BEEN ENCOURAGED
BY THE COMPANY TO DO SO.
EXECUTIVE ALSO ACKNOWLEDGES THAT EXECUTIVE HAS BEEN AFFORDED 21 DAYS TO CONSIDER
THIS AGREEMENT AND THAT EXECUTIVE HAS 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO [•], AS SET FORTH ABOVE, WRITTEN NOTIFICATION OF
EXECUTIVE’S REVOCATION.

23 of 24



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date set forth above.

            EXECUTIVE



 

JOHN B. SANFILIPPO & SON, INC.

      By:         Its:              

24 of 24